690 S.E.2d 694 (2010)
HARLEYSVILLE MUTUAL INSURANCE COMPANY
v.
BUZZ OFF INSECT SHIELD, L.L.C., a North Carolina limited liability company, International Garment Technologies, L.L.C., a North Carolina limited liability company, Erie Insurance Exchange, Erie Insurance Company.
No. 272P08-2.
Supreme Court of North Carolina.
January 28, 2010.
David L. Brown, Greensboro, Grant S. Palmer, Philadelphia, PA, for Harleysville Mut. Ins. Co.
Mack Sperling, Greensboro, Cecilia O. Miller, San Diego, CA, J. Scott Ballenger, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, Blue Bell, PA, for Erie Insurance.

ORDER
Upon consideration of the petition filed on the 23rd of September 2009 by Defendant (International Garment Technologies, LLC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."